     Case 3:20-cr-03240-AJB Document 13 Filed 10/20/20 PageID.11 Page 1 of 1
                                             


 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT

 6                         SOUTHERN DISTRICT OF CALIFORNIA

 7   UNITED STATES OF AMERICA,                     Case No.      20-cr-03240 AJB

 8                          Plaintiff,             I N F O R M A T I O N

 9        v.                                       Title 21, U.S.C.,
                                                   Sec. 841(a)(1) – Possession
10   ILLIANA LALLI,                                of Methamphetamine with
                                                   Intent to Distribute
11                          Defendant.             (Felony)

12

13        The United States Attorney charges:

14        On or about September 22, 2020, within the Southern District of

15 California, defendant, ILLIANA LALLI, did knowingly and intentionally

16 possess,    with   intent   to   distribute,    500   grams    and   more,   to   wit:

17 approximately 8.1 kilograms (17.99 pounds) of a mixture and substance

18 containing    a    detectable    amount   of   methamphetamine,      a   Schedule II

19 Controlled Substance; in violation of Title 21, United States Code,

20 Section 841(a)(1).

21                 10/16/2020
          DATED: _______________.

22                                           ROBERT S. BREWER, JR.
                                             United States Attorney
23

24
                                             NELSON
                                              EL ON F.
                                              ELSO
                                               LSO   . CANDELARIO
                                                       CAN
                                                        A DE
                                                           D LARI
                                                               RI
                                                                I
25                                           Assistant U.S. Attorney

26

27

28
     NFC:am 10/14/2020
